PER CURIAM.
We reverse that portion of the trial court’s “Final Judgment of Forfeiture” ordering the forfeiture of several vehicles, two rifles, and $1,280 in cash owned by or belonging to Appellants. Appellee wholly failed to establish that any of this property was closely related to the commission of the felony within the meaning of section 932.701(2)(a)5., Florida Statutes (Supp.1992). See City of Edgewood v. Williams, 556 So.2d 1390 (Fla.1990).
REVERSED.
ZEHMER, C.J., and KAHN and VAN NORTWICK, JJ., concur.